Citation Nr: 1205179	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right hand disability.  

2. Entitlement to service connection for a right knee disability.  

3. Entitlement to service connection for diabetes mellitus.  

4. Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1968 to December 1970 and from May 1972 to May 1974.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several rating actions of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In a January 2009 decision, the RO denied claims for service connection for a right knee and right hand disability as well as service connection for diabetes mellitus.  In July 2010, the RO denied a claim for service connection for a psychiatric disability.  

In October 2011, the RO denied claims for service connection for posttraumatic stress disorder and depression.  However, the Board recognizes the Veteran is not competent to state exactly what psychiatric disability, if any, he has and since he already perfected his appeal for a psychiatric disability VA must adjudicate whether any and all diagnosed psychiatric disabilities are related to his service.  See, Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Veteran requested a Board hearing on both of his appeal forms.  In September 2011, he withdrew these requests for a Board hearing.  

The issue of service connection for a right wrist disability has been raised by a May 2011 report of general information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  




REMAND

In a May 2011 report of general information, it was recorded that the Veteran was currently receiving Social Security Administration (SSA) benefits.  The Board finds that the SSA records may be relevant to the Veteran's claims.  On remand, the AMC should request SSA records and associate the records with the file.  

The Veteran stated that he has only received VA treatment at the VA Outpatient Clinic in Tallahassee, Florida.  Only a few records have been associated with the file.  These records indicate the Veteran has been receiving ongoing treatment for mental health problems and diabetes mellitus but the records do not specifically discuss these issues.  On remand, please associate all of the Veteran's records from the VA Outpatient Clinic in Tallahassee with the file.  

The Veteran has alleged he was exposed to herbicides outside of Vietnam.  He essentially asserts in his February 2008 claim that he was exposed to Agent Orange while serving in Japan.  In October 2010 and April 2011 statements, the Veteran said he worked on vehicles that returned from Vietnam and repaired helicopters that flew back from missions in Vietnam to Japan.  He said this was how he came into contact with Agent Orange that caused diabetes mellitus type II.  In May 2011, he reported he was exposed to diabetes in Thailand or Japan.  He also reported that he was stationed at Cherry Point, North Carolina.

On remand, follow the steps in the M21-1MR to determine whether the Veteran could have been exposed to herbicides outside Vietnam after taking any action warranted to verify the location of his foreign service.  See M21-1MR, Part IV, Subpart ii., 2.C.10.o and q.  

The Veteran asserts that he has current disabilities of the right hand and knee that are related to a motorcycle accident in service and that he has a psychiatric disability currently and was treated for psychiatric symptoms in service.  Accordingly, he should receive VA examinations to determine the nature and etiology of any disabilities of the right hand and right knee as well as an examination for any psychiatric disabilities.  

For the right hand, the examiner should note May and July 1970 service treatment records that show the Veteran sustained cuts to his right ring and little finger and was diagnosed with paronychia on the right third finger.  The upper extremities were normal at separation in December 1970.  The Veteran re-entered service in May 1972 and in June 1973, a service treatment records showed a diagnosis of right hand sprain and of a two inch abrasion to the right hand.  At separation in May 1974 a clinical evaluation was normal.  It was noted he had a scar over his right thumb and leg; this was not considered disabling.  

For the right knee, service treatment records show during the Veteran's first period of service in October 1969, he had right thigh pain after dancing.  He did have deep swelling of the right thigh.  The following month he had the same problem.  At separation in December 1970, a clinical evaluation of the lower extremities was normal.  In July 1973, a service treatment record showed the Veteran complained of trauma to his right leg and said he "dumped [his] bike in [a] car accident."  He had a sore calf.  At separation in May 1974, a clinical evaluation of the lower extremities was normal.  It was noted he had a scar over his right thumb and leg; they were not considered disabling.  

A January 2006 record (and follow up records in the file) from Dr. Natchtigall show the Veteran was going through rehabilitation for the right knee.  This record notes the Veteran had a "severe arthritic knee" and then had an injury at work in January 2005.  A November 2007 Pennsylvania Department of Labor decision regarding the termination of worker's compensation benefits for the right knee details this injury and the history of the right knee further.  The decision states that the Veteran sustained a work-related right knee contusion in January 2005.  He was alleging that he was still disabled from this injury, but a medical expert, Dr. Rubenstein, explained that the original injury had healed and the Veteran had the current work capacity that he had the day before this work injury occurred.  

This decision shows the Veteran also stated he had a knee problem around 1977 when he worked at a prison and was kicked during a fight.  He had torn cartilage in the right kneecap.  But after this injury he had no problems and could do everything.  Later in the decision, the Veteran stated the same day as his prison work injury he fell on the dance floor and had to undergo surgery.  The Veteran did not report an injury during his time in the military.  

In his March 2010 appeal, the Veteran stated he was injured in a motorcycle accident while in service.  He said his right leg was in a cast.  In October 2010, the Veteran submitted a picture of himself that he sent to his wife.  This photo is dated June 29, 1973.  In the picture the Veteran is sitting in a chair with a cast that runs from his knee to his foot.  

Regarding a psychiatric disability, service treatment records show the Veteran had somatic complaints in service (March 1970 record); insomnia (December 1972 record); complaints of chronic anxiety and depression due to an adult situational reaction (January 1973); and anti-social tendencies with anxieties over work and his absence from his wife (See July 1973 follow up record which states: "I don't feel this man has a diagnosable character and behavior disorder.  He is under significant stress at the present time most likely due mainly to separation from family.").  

Current VA records show the Veteran had bereavement and depression after the death of his wife (January 2010 VA social work assessment) and his active problems include an adjustment disorder, depression, and a personality disorder (See May 2011 VA problem list).  

In addition, the Board notes that the Veteran previously authorized VA to obtain records from Memorial Osteopathic Hospital dating from 2005 to 2006, however, VA only requested records dated in 2006.  The facility responded that they did not have any records for 2006.  In addition, the Veteran authorized the release of records pertaining to diabetes from Internal Medicine Consultants, however, the response from the facility indicated that they had no records for diabetes treatment.  The Veteran should be provided with an opportunity to either submit the identified records or provide updated authorizations allowing VA to again request relevant records these facilities may have on his behalf.  Notice pursuant to 38 C.F.R. § 3.159(e) should be provided if any additional requests for information are unsuccessful.   

Accordingly, the case is REMANDED for the following action: 

1.  Request that the Veteran either submit relevant records from Memorial Osteopathic Hospital and Internal Medicine Consultants or provide updated authorization forms allowing VA to request the records on his behalf.  Notice pursuant to 38 C.F.R. § 3.159(e) should be provided to the Veteran if any additional requests for information are unsuccessful.   

2.  Request SSA records, including any decisions and the underlying medical records, and associate them with the file.  Notice pursuant to 38 C.F.R. § 3.159(e) should be provided to the Veteran if the records are not obtained.   

3.  Associate all of the Veteran's records from the VA Outpatient Clinic in Tallahassee with the file.    

4.  Follow the steps in the M21-1MR to determine whether the Veteran could have been exposed to herbicides outside Vietnam, after undertaking any action warranted to ascertain the location of the Veteran's foreign service.  See M21-1MR, Part IV, Subpart ii., 2.C.10.o and q.  See the May 2011 report of general information which includes the Veteran's report that he was exposed in Thailand or Japan and that he served at Cherry Point, North Carolina.

5.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right hand and right knee disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination.  The examiner's attention is directed to the relevant records regarding these disabilities summarized above.  

For the right hand, the examiner should opine as to whether it is likely, unlikely or as likely as not that any current right hand disability was incurred or aggravated in service.  The rationale for all opinions must be provided.  The examiner should cite to evidence in the claims file in explaining all conclusions.  

For the right knee, the examiner should opine as to whether it is likely, unlikely or as likely as not that any current right knee disability (including arthritis) was incurred or aggravated in service.  The rationale for all opinions must be provided.  The examiner should cite to evidence in the claims file in explaining all conclusions.  

6.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination.  The examiner should reference the relevant records regarding these disabilities summarized above.  

For any and all psychiatric disabilities diagnosed, the examiner should opine as to whether it is likely, unlikely or as likely as not that they were incurred or aggravated in service.  The examiner's attention is directed to the complaints in service of chronic anxiety and depression as well as other relevant complaints.  The rationale for all opinions must be provided and the examiner should reconcile the diagnosis or diagnoses found on examination with the other diagnoses of record including depression and an adjustment disorder.  The examiner should cite to evidence in the claims file in explaining all conclusions.  

7.  After the above development is completed, undertake any other development action that is deemed warranted, and re-adjudicate the claims for service connection for a right hand disability, right knee disability, diabetes mellitus and a psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

